Citation Nr: 0832810	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-30 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
September 1949 and from November 1950 to May 1951.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In May 2008, the veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The veteran asserts that his current hearing loss and 
tinnitus are related to his service.  The veteran's service 
records indicate that while in the U.S. Naval Reserve, the 
veteran was called to active duty and served as an Airman 
Apprentice (AA) at the Naval Air Station (NAS) in Los 
Alamitos, California.  In particular, the 


veteran testified that he was an aircrewman responsible for 
pre-flight checks on PV-2 Harpoon aircraft.  The record 
documents the veteran's receipt of the Air Crew Insignia.  
While in the U.S. Army, the veteran was assigned to 
Headquarters and Headquarters Battery, 42nd Field Artillery 
Battalion at Ft. Benning, Georgia.  The veteran testified 
that he was occasionally present during live fire training 
exercises.

Review of the veteran's service treatment records (STR) from 
his service in the U.S. Navy (October 1948-September 1949) 
does not reveal treatment for, or findings or diagnoses of, 
hearing loss or tinnitus.  Concerning the veteran's service 
in the U.S. Army (November 1950-May 1951), the National 
Personnel Records Center (NPRC) has been unable to furnish 
the veteran's STR's, and such records are presumed to have 
been destroyed in a fire at the facility in 1973.  In 
September 2007, the RO sent the veteran a National Archives 
and Records Administration (NA) Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) which 
notified the veteran of the fire.  In the NA Form 13055, the 
veteran was also asked to provide the month and year of any 
medical treatment received during his Army service so a 
search for STR's through the National Archives could be 
undertaken.  The veteran signed and dated the NA Form 13055 
and returned it to the RO without providing any information 
concerning in-service medical treatment during that period.  

The Board notes that the veteran has testified that he first 
received medical treatment for hearing loss in 2003 when he 
received hearing aides from a VA Community Based Outpatient 
Clinic (VACBOC) in San Luis Obispo, California.  Otherwise, 
post-service medical records reveal that the veteran has 
received medical treatment for various ailments at the San 
Luis Obispo VACBOC from October 2003 to October 2005, and at 
the VA Medical Center (VAMC) in Wichita, Kansas from April 
2006 to February 2007.  In particular, a audiology consult 
note dated May 2006 reflects the veteran's diagnosis for 
sensorineural hearing loss.  A clinical finding with regard 
to tinnitus was not made.  

Subsequently, in a report of a September 2007 VA audiological 
examination, the examiner noted the veteran's history with 
respect to noise exposure both in service and post service.  
Following audiological testing, the veteran was diagnosed 
with mild to severe bilateral sensorineural hearing loss.  
The examiner reported that she could not resolve the 
disability's etiology without resorting to mere speculation.  
With regard to tinnitus, the examiner's report of examination 
noted that the veteran denied having a history of tinnitus or 
experiencing tinnitus during the examination.  Consequently, 
the examiner's report of examination reflected no opinion as 
to the etiology of any claimed tinnitus.  Thereafter, during 
his May 2008 hearing, the veteran testified that he had 
started experiencing tinnitus three years ago and that he 
still experienced the disability periodically.  

In reviewing service-connection claims where a VA examination 
has been performed, the Board must make a determination as to 
whether the examination report is adequate to make a decision 
on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, as noted above, in the report of 
September 2007 VA audiological examination, the examiner was 
unable to provide a medical opinion as to the etiology of the 
veteran's hearing loss because she felt that such an opinion 
would be speculative.  The Board notes that its review of the 
report of examination reflects conflicting information that 
may have been confusing to the examiner and thus resulted in 
her response.  

In this respect, at the top of a page associated with the 
report of examination it is noted that the examiner was to, 
"Offer an opinion as to whether it is as likely as not (50% 
or greater) that the veteran's current hearing loss is 
related to acoustic trauma in service."  However, below that 
opinion request, on the same page, the examiner is given an 
additional six options as to how she may state her opinion, 
to include, "I cannot resolve this issue without resort 
[sic] to mere speculation."  Notwithstanding that fact, the 
examiner failed to provide any explanation as why she could 
not furnish the requested opinion without resorting to 
speculation.  As such, the Board finds the examiner's opinion 
inadequate.  See Id.  

Therefore, in light of the evidence of record, the VA 
examiner's inadequate medical opinion in September 2007 and 
the need for such a medical opinion prior to deciding the 
veteran's claims on appeal, the Board finds that the veteran 
should again be scheduled for a VA audiological examination 
that accounts for his lay testimony as well as the clinical 
record.  The examiner should evaluate the veteran and render 
a well-reasoned medical opinion addressing whether the 
veteran has hearing loss and, if so, whether any diagnosed 
hearing loss is related to service.  The Board also notes 
that while the veteran denied experiencing tinnitus during 
the September 2007 VA audiological examination, as noted 
above, he has since reported experiencing periodic tinnitus.  
In light of the need for further audiological examination, 
the examiner should also render an opinion as to whether the 
veteran has tinnitus and, if so, whether any diagnosed 
tinnitus is related to service.  Any opinion rendered by the 
examiner should be based upon consideration of the veteran's 
documented history and assertions through review of the 
claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008).  The Board emphasizes to the veteran that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of his claims.  See 38 C.F.R. § 3.655(b) 
(2007).  

Furthermore, the Board notes that records of the veteran's VA 
treatment were last obtained in September 2007.  On remand, 
the originating agency should make efforts to obtain any 
records of relevant VA treatment the veteran may have 
undergone since September 2007, in order to ensure that his 
claims are adjudicated on the basis of an evidentiary record 
that is as complete as possible.  See 38 C.F.R. § 3.159(c) 
(2007); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  Any additional medical records 
associated with VA medical treatment that 
the veteran may have undergone since 
September 2007 should be obtained.  The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2007) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO/AMC should send the veteran 
another NA Form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) in a further attempt to obtain the 
veteran's STR's associated with his Army 
service (November 1950-May 1951).  

3.  Following the development above, the 
veteran should be scheduled to undergo a 
VA audiological examination.  All 
appropriate testing should be conducted 
and all clinical findings should be 
reported in detail.  In particular, the 
examination should include a controlled 
speech discrimination test (Maryland CNC) 
as well as a puretone audiometry test.  

The examiner must opine as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any diagnosed hearing loss or 
tinnitus was related to the veteran's 
periods of military service.  The basis 
for any opinion provided must be 
explained in detail with the complete 
rationale for the opinion expressed.  

4.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report 
under 38 C.F.R. § 3.655.  A copy of the 
examination notification should be 
associated with the claims file.  Failure 
to appear for any scheduled examination 
should be noted in the claims file.

5.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide a medical 
opinion.  If the report is insufficient, 
or if the requested action is not taken 
or is deficient, it should be returned to 
the examiner for correction.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issues on appeal.  If 
any benefit is not granted, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




